Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the first helical conductor comprises a first turn and a vertical extending portion, and the vertical extending portion extends from an upper surface of the first turn; a second die disposed on the first die and comprising a second dielectric layer and a second helical conductor embedded therein, wherein the second dielectric layer is bonded with the first dielectric layer, thereby forming an interface, the second helical conductor comprises a second turn which has a lower surface substantially coplanar with the interface, and the second turn of the second helical conductor is in contact with the vertical extending portion of the first helical conductor. Claims 3-6 are included likewise as they depend from claim 1.
With respect to claim 7, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first helical conductor comprises a first turn and a vertical extending portion, and the vertical extending portion extends from an upper surface of the first turn and is exposed from a first surface of the first dielectric layer, the second die .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 27, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813